Citation Nr: 0533957	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  04-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression 
secondary to the service-connected disability of hearing loss 
in the left ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that, in pertinent part, denied service 
connection for depression secondary to the service-connected 
disability of hearing loss in the left ear, and denied 
service connection for PTSD.  In November 2005, the veteran 
failed to appear for the hearing before the Board he had 
requested in September 2004.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim for service connection for 
depression secondary to service-connected hearing loss in the 
left ear has been obtained.

2.  The veteran has a current diagnosis of depression.

3.  The veteran does not have depression that is due to or 
the result of his service-connected hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for service connection for depression secondary 
to service-connected hearing loss in the left ear are not 
met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Depression is not a chronic disease or 
condition that is entitled to a rebuttable presumption of 
service connection if manifested to a compensable degree 
within one year following service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2005);.  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

In this case, the veteran has a current diagnosis of 
depression.  The veteran's service medical records are 
negative for any complaints of or diagnosis of this 
condition.  Because the veteran has filed a claim for 
secondary service connection, in order to be entitled to 
service connection for depression in this case, his 
depression must be proximately due to or the result of a 
service-connected disability.

The veteran has been non-compensably service-connected for 
hearing loss in his left ear since April 13, 1979.  As noted 
above, the veteran claims that his depression is related to 
or aggravated by the hearing loss in his left ear.

Post-service medical records show that the veteran was 
diagnosed with depression as early as September 1977, when he 
was noted by private physician Glen F. Pupsta, M.D., to have 
recently had an extreme case of depression.  At that time, he 
was referred to VA for evaluation.

The veteran continued to receive periodic VA treatment for 
depression and various other psychiatric disorders from 
September 1977 through May 2004.  The first and only evidence 
of any relationship between his depression and his service-
connected hearing loss is dated in May 2003.  At that time, 
the veteran's mental health care provider, John B. Pierce, 
M.D., noted that the veteran was currently service-connected 
for hearing loss.  He additionally noted that the hearing 
loss had "led to problems on the job as a school counselor 
and has led to some isolation from others."  Dr. Pierce 
opined that as depression is also manifested by isolation 
from others, and difficulty being around people in both 
social and work environments, the hearing loss had aggravated 
the veteran's depression and made it difficult for him to 
participate in activities needed to help decrease the 
symptoms of depression.  Lastly, he stated that this was a 
chronic problem for the veteran.  

In July 2004, the veteran was afforded a VA examination in 
conjunction with his claim for secondary service connection.  
With regard to the veteran's mental status examination, the 
examiner noted that the veteran's predominant mood was one of 
depression and that his affect was appropriate to content.  
The examiner noted that a review of the veteran's claims file 
suggested current diagnoses of bipolar disorder and post-
traumatic stress disorder.  In considering the May 2003 
suggestion by Dr. Pierce that the veteran's hearing loss 
aggravated his depression, the examiner stated that it was 
not until nearly the end of the examination that the veteran 
was specifically asked about the effect of his hearing loss 
and that he reported "some frustration" secondary to his 
hearing impairment.  Based upon the veteran's reporting of 
"some frustration," the examiner opined that while it is 
possible that some of the situations in which the veteran 
finds himself having difficulty with his hearing impairment 
may contribute to some of his frustrations, he did not feel 
that the degree was significant enough to warrant a specific 
diagnosis of depressive disorder secondary to hearing loss.  
Finally, the examiner stated that he believed the veteran's 
most profound psychiatric problems were his bipolar disorder 
and his post-traumatic stress disorder.

After a review of the evidence, the Board finds that the 
veteran's depression was not caused by or aggravated by his 
service-connected hearing loss.  In this case, the veteran 
has been treated for depression since September 1977.  He has 
been service-connected for hearing loss in the left ear since 
April 1979.  However, there is no suggestion of a 
relationship between the hearing loss and the depression 
until May 2003, a span of approximately 26 years.  Given the 
lapse of time before any association between the hearing loss 
and the depression was made, the Board finds the July 2003 
examiner's opinion finding that the veteran's frustration 
related to his hearing loss was not of a degree significant 
enough to warrant a specific diagnosis of depressive disorder 
secondary to hearing loss more probative than the May 2003 
opinion finding such a relationship.  The July 2003 
examination was specifically requested to determine whether 
the veteran's depression was caused or aggravated by his 
hearing loss.  At that examination, the veteran reported that 
he had "some frustration" related to his hearing loss, but 
predominantly dwelled on other factors as reasons for his 
depression.  Accordingly, service connection for depression 
on a secondary basis is not warranted.

The Board has considered the veteran's statements that his 
hearing loss has caused or aggravated his depression.  
However, as a layperson, the veteran is not competent to give 
a medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  While the veteran can describe 
symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate those 
symptoms to a service-connected disability.  

As the preponderance of the evidence is against the claim for 
secondary service connection for depression, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in April 2003, July 
2003, and May 2005; a rating decision in August 2003, a 
statement of the case in August 2004; and a supplemental 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

ORDER

Service connection for depression secondary to service-
connected hearing loss in the left ear is denied.

REMAND

It appears, in this case, that VA has not satisfied its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (i.e., under the criteria of DSM-IV); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).

When the evidence of record does not establish that a veteran 
is a combat veteran, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran contends that he has PTSD related to alleged 
service stressors in Vietnam, warranting service connection 
for such condition.  See 38 C.F.R. § 3.304(f), setting forth 
criteria for service connection for PTSD.  According to 
service personnel records, the veteran served in Vietnam for 
approximately 11 months.  His military occupational 
specialties are listed as anti-aircraft artillery weapons 
commander and AD missile unit commander with duties of 
assistant platoon leader or adjutant platoon leader.  Service 
personnel records show that he was awarded decorations 
indicating service in Vietnam, but not evidencing combat.  
His service medical records are negative for a psychiatric 
disorder.

Post-service medical records show a diagnosis of PTSD at 
least as early as April 2003, which is the date of a VA 
mental health treatment record, submitted by the veteran in 
support of his claim.  This record states that the recent war 
in Iraq had led to anxiety, poor work performance, and a 
return of memories of failures in Vietnam when he was a 
soldier there.  The treating provider additionally noted that 
the veteran had brought a three-page description of his 
problems in Vietnam.  The assessment was PTSD, exacerbated by 
current war situation.  The veteran's VA medical records 
dated from April 2003 through May 2004 show several diagnoses 
of PTSD.  The veteran has been afforded one VA compensation 
examination, in May 2004, at which he was diagnosed with 
chronic PTSD.

The veteran's claim has been denied on the basis that his 
alleged stressors have not been verified.  

In various statements throughout the pendency of his appeal, 
the veteran has described his alleged stressors as involving:  
1) losing seven of the men under his command during an attack 
on the "Mike's Hill" artillery base in Khe San Valley, in 
approximately July 1969; and 2) being involved in combat 
during operation "White Horse" or "White Stallion," in 
approximately July 1969, when he was ordered to take "two 
tracks" into the Ashua Valley to a position near the Khe 
San, where approximately 300 Vietnamese soldiers were killed.  
The veteran also provided several examples of situations in 
which he felt he was incompetent, the memories of which have 
caused him much stress over the years.  The Board notes that 
the veteran initially did not provide the approximate dates 
the alleged events occurred.  However, on submitting his 
substantive appeal in August 2004, the veteran indicated that 
the alleged events occurred in July 1969, as noted above.

VA attempted to verify the veteran's stressors with the U.S. 
Armed Service Center for Research of Unit Records (CURR).  
However, this attempt was made prior to the submission of the 
substantive appeal, and did not include a specific frame of 
time in which the stressors had occurred.  VA received a 
response in June 2004 which indicated that his stressors were 
not sufficiently detailed or specific as to permit 
verification of the alleged stressors.  As noted above, since 
the negative responses were received, the veteran has 
provided statements which now provide sufficient detail for 
potential verification of at least two of his stressors.  

As the evidence of record does not confirm that the veteran 
engaged in combat, the alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen, supra.  Because the 
veteran has provided detailed evidence sufficient to verify 
stressors through the U.S. Armed Services Center for Unit 
Records Research (CURR), the RO should attempt to verify the 
listed stressors through CURR.    Additionally, requests 
should specifically be made for copies of Operating 
Reports/Lessons Learned for 44th Artillery, the higher 
headquarters for the veteran's unit, covering the entire 
period of the veteran's service in the Republic of South 
Vietnam from March 1969 to March 1970.  Finally, a copy of 
the Unit History for the "C" Battery, 1st Battalion from 
March 1969 to March 1970 should be requested.

In view of the foregoing, the case is remanded for the 
following actions:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
U.S. Armed Services Center for Unit 
Records Research (CURR), and request 
that CURR attempt to verify the alleged 
stressors.  If more detailed 
information is needed for such 
research, the veteran should be given 
the opportunity to provide it.  
Additionally request copies of 
Operating Reports/Lessons Learned for 
44th Artillery, the higher headquarters 
for the veteran's unit, covering the 
entire period of the veteran's service 
in the Republic of Vietnam from March 
1969 to March 1970.  Additionally, a 
copy of the Unit History for the "C" 
Battery, 1st Battalion, stationed at 
Vindai, Northern I Corps, from March 
1969 to March 1970 should be requested.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for PTSD.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


